Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Totty et al. (US 20200302686 A1) discloses an apparatus for determining one or more environmental layouts, comprising:
a memory (e.g., reading images from and writing large FOV images to the datastore, see figures 2 and 3) configured to store one or more images; and a processor (platform 110 of device 100, figure 1) implemented in circuitry and
configured to:
detect one or more planes in an input image of an environment, the one or more planes
corresponding to one or more objects in the input image (detection and awareness of walls and floors and ceilings, which are dominant planar surfaces, paras. 0028, 0042);
determine one or more three-dimensional parameters (associated capture data, paras.
0046, 0049) of the one or more planes;
determine one or more polygons (surface normal, para. 0118 and S450 can include
identifying any piece of paper having a standard size (e.g., A4, letter, legal, etc.) and/or a specially designed fiducial marker printed on it, searching the images of the visual information
for the known colors and shape of the fiducial marker, para. 0103) using the one or more planes
and the one or more three-dimensional parameters of the one or more planes; and determine a three-dimensional layout of the environment based on the one or more

However, the closest prior art of record, namely, Totty et al. does not disclose “determine one or more polygons corresponding to the one or more objects in the input image using the one or more planes corresponding to the one or more objects in the input image and the one or more three-dimensional parameters of the one or more planes; and determine a three-dimensional layout of the environment based on the one or more polygons corresponding to the one or more objects in the input image." (in combination with the other claimed limitations and/or features), as claimed in independent claim 1. 
Dependent claims 2-25 are allowable as they depend from an allowable base independent claim 1.
Independent claim 26 is citing the same or similar subject matter and is also allowed.
Dependent claims 27-30 are allowable as they depend from an allowable base independent claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/            Primary Examiner, Art Unit 2677